Citation Nr: 0900435	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  94-37 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.  

2. Entitlement to service connection for post-traumatic 
stress disorder to include as secondary to service-connected 
venereal herpes.  

3. Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder to include 
bipolar disorder.  

4. Entitlement to an effective date prior to March 9, 1992, 
for the grant of a 10 percent rating for residuals of a 
fracture of the left distal radius.  

5. Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left distal radius.  

6.  Entitlement to a rating higher than 10 percent for 
venereal herpes.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had honorable active duty service from February 
1979 to June 1987.  He also had a period of active duty 
service from June 1987 to July 1988 for which he was given an 
"other than honorable" discharge, and consequently benefits 
are not payable for diseases or injuries arising from this 
period.  38 C.F.R. § 3.12.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California in January 1993, in July 1994, in December 1996, 
and in July 2001.  

In August 2004, the Board denied service connection for a 
personality disorder and reopened the claim of service 
connection for a right shoulder disability, and remanded the 
case to the RO for additional development of the right 
shoulder claim as well as the other claims remaining on 
appeal.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in January 2004, but he did not appear.  He sent 
documentation as to his failure to appear, but he did not 
indicate that he wished to reschedule the hearing.  In a 
letter, dated in March 2007, the RO requested whether he 
desired another hearing, but he did not respond.  Therefore, 
the Board will proceed to consider the appeal.  

The claim of service connection for a psychiatric disorder 
other than post-traumatic stress disorder, including bipolar 
disorder, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence to show that the 
veteran currently has a right shoulder disability that is 
related to disease or injury of service origin.

2. The veteran did not engage in combat with the enemy during 
his period of honorable service from February 1979 to June 
1987; there is no credible supporting evidence that the 
alleged in-service stressors occurred to support the 
diagnosis of post-traumatic stress disorder.

3. Post-traumatic stress disorder, first diagnosed many years 
after service, is not causally related to a service-connected 
disability.

4. In a rating decision in May 1989, the RO granted service 
connection for residuals of a fracture of the left distal 
radius and assigned a noncompensable rating; the veteran did 
not appeal the decision.  

5. On March 9, 1992, the RO received the veteran's claim for 
a higher rating for the residuals of a fracture of the left 
distal radius.  

6. In May 1994, the RO granted a 10 percent rating for 
residuals of a fracture of the left distal radius and 
assigned April 14, 1994, as the effective date of the 
increase. 

7. In October 1994, the RO found clear and unmistakable error 
in the July 1994 rating decision, and established March 9, 
1992, as the effective date of the 10 percent rating for the 
residuals of a fracture of the left distal radius; it is not 
factually ascertainable that the disability increased to a 10 
percent degree within the year preceding March 9, 1992.

8. The residuals of a fracture of the left distal radius are 
manifested by limitation of motion, 45 degrees of 
dorsiflexion, 50 degrees of palmar flexion, 10 degrees of 
radial deviation, and 25 degrees of ulnar deviation, with 
pain and weakness but no ankylosis; X-rays show 
osteoarthritis.

9. The residuals of venereal herpes are manifested by 
intermittent skin lesions in the genital area, covering a 
miniscule portion of the total body and treated with a 
systemic antiviral medication that is not immunosuppressive.  


CONCLUSIONS OF LAW

1. A right shoulder disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service; post-traumatic stress disorder is not 
proximately due to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2008).

3. The criteria for an effective date prior to March 9, 1992, 
for the grant of a 10 percent rating for residuals of a 
fracture of the left distal radius, have not been met.  38 
U.S.C.A. §§ 5107(b), 5110, 7105, 7104 (West 2002); 38 C.F.R. 
§ 3.400 (2008).

4. The criteria for a rating higher than 10 percent for 
residuals of a fracture of the left distal radius have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2008).  

5. The criteria for a rating higher than 10 percent for 
venereal herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2001, 2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the RO provided pre- and post-adjudication VCAA 
notice by letters, dated in March 2001 (post-traumatic stress 
disorder), February 2002 (post-traumatic stress disorder, 
left wrist condition, and venereal herpes), May 2003 (right 
shoulder), August 2003 (post-traumatic stress disorder and 
left distal radius), August 2004 (all issues), and February 
2008 (all issues).  The veteran was notified of the type of 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence indicating an increase 
in severity of the service-connected disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The notice also included the type of evidence 
needed to substantiate the claim for an earlier effective 
date, namely, evidence indicating that the date of receipt of 
the claim or date entitlement arose was earlier.   

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
also included a PTSD questionnaire that elicited information 
required to corroborate any alleged in-service stressor(s).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent that most VCAA notice letters were sent after 
the initial adjudication of the claims, which was prior to 
the enactment of VCAA, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statement of 
the case in April 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).  

As for the omission of the general notice of the criteria of 
the Diagnostic Codes under which the veteran is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statements of the 
case in May 1998 (herpes) and June 2003 (left distal radius), 
and in supplemental statements of the case in June 1999 
(herpes), June 2003 (herpes), and April 2008 (herpes and left 
distal radius), a reasonable person could be expected to 
understand from the notice what the criteria were for rating 
the disability, and further notice of the exact same 
information would not aid in substantiating the claims.  For 
these reasons the content error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 888-90 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained service 
treatment records and VA records.  The veteran has not 
identified any additionally available evidence, such as 
private medical records, for the RO to obtain on his behalf 
in consideration of his appeal.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the service connection and higher rating 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in March 1997 (herpes), May 2000 (left wrist), 
April 2001 (herpes), April 2001 (post-traumatic stress 
disorder), June 2006 (herpes), and August 2006 (right 
shoulder and left wrist), specifically to evaluate the 
nature, etiology, and severity of the disabilities.  

Further, given the nature of the earlier effective date 
claim, which is largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  
The Board notes that the evidence reviewed includes 
statements submitted by the veteran historically, as well as 
medical evidence relevant to the residuals of a fracture of 
the left distal radius.  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). 

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other 
substantive changes were made.  As the claim was filed before 
the other substantive changes were made, only the changes 
that conform to Allen apply.

In addition to the general principles of service connection, 
service connection for post-traumatic stress disorder 
requires:  (1) current medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  



A. Right Shoulder Disability

The veteran asserts that he injured his right shoulder during 
service.  At a hearing in April 1994, he testified that in 
1986 or 1987, he fell on his shoulder when he was thrown to 
the ground by a master-at-arms while handcuffed, at a time 
when he was having mental difficulties.  He stated that he 
was given pain medication.  

Service treatment records show that in June 1980 the veteran 
was seen with complaints of a sore right shoulder of one 
month's duration.  He stated that he hit his clavicle on the 
point of a "fire station".  He also noted that he had 
broken his collar bone when he was a child.   It appears that 
the impression was a muscle rupture or severe contusion.  He 
was given pain medication.  This period of active duty 
service ended in June 1987.  At the time of a reenlistment 
physical examination in June 1987, the upper extremities were 
evaluated as normal.  Then, during a subsequent period of 
active duty service he was seen on a couple of occasions in 
June 1988 with right shoulder complaints.  X-rays were within 
normal limits.  The assessments were possible bursitis with 
minimal objective symptoms and shoulder pain with minimal 
objective symptoms.  At the time of a discharge physical 
examination in June 1988, the upper extremities were 
evaluated as normal.  As noted in the introduction of this 
decision, his discharge in July 1988 was characterized as 
"other than honorable," so compensation is not payable for 
a disease or an injury arising from this period of service, 
that is, from June 1987 to July 1988.  

After service, VA records show that in February 1992 the 
veteran complained of right shoulder pain after physical 
activity.  A history and physical on a domiciliary admission 
in May 2000 noted chronic pain in both shoulders on a review 
of systems.  In June 2000, he was diagnosed with bilateral 
subacromial bursitis with some component of deconditioned 
shoulder musculature.  

In September 2000, it was reported that an MRI of the right 
shoulder showed supraspinatus tendinitis.  It was noted that 
the pain in the shoulders had improved since receiving 
aerobic training.  

On examination, there was some discomfort in the right 
subacromial area.  In December 2000, he received a steroid 
injection into the right subacromial bursa for treatment of 
tendinitis.  In April 2001, it was noted that the veteran had 
a diagnosis of right shoulder supraspinatus tendinitis.  

In August 2006, the veteran underwent a VA examination in 
order to determine the etiology of his right shoulder 
pathology to include assessing whether a right shoulder 
disorder was related to his period of honorable service from 
February 1979 to June 1987.  At that time, the veteran 
reported that his right shoulder difficulties began with an 
injury during service in 1987, and the examiner stated that 
should that be the case, the right shoulder difficulties 
would have to be judged as related to military service.  It 
is noted that the claims file was not available for the 
examiner to review during the examination.  On examination, 
there was impaired motion of the right shoulder.  X-rays of 
the right shoulder were interpreted as normal except for mild 
deformity of the lateral shaft of the right clavicle, which 
was probably a residuals of an old healed fracture.  The 
diagnosis was post-fracture of the right clavicle as 
described on X-ray.  

In a September 2006 addendum report, the VA examiner stated 
that the claims file had now been made available for review, 
and in an April 2007 addendum report, he expressed his 
opinion concerning the veteran's right shoulder etiology.  
With reference to medical records in the claims file and 
providing rationale, he changed his previous conclusion, 
stating that the one time occurrence of shoulder pain in June 
1980 had no relationship to any present day right shoulder 
pain.  He thus found no relationship between the veteran's 
current right shoulder disorder and his honorable period of 
military service.  There is no other medical opinion of 
record that is probative of the etiology of the right 
shoulder condition.  

To the extent that the veteran asserts that he has a right 
shoulder disability that is related to service, although he 
is competent to describe symptoms such as pain, he is not 
competent to offer an opinion that involves a question of 
medical causation that is medical in nature and not capable 
of lay observation.  

On a question of medical causation competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.3159.  For 
these reasons, the Board rejects the veteran's statements as 
competent evidence sufficient to establish the medical 
causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence to support the claim of service connection 
for a right shoulder disability, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

B. Post-traumatic Stress Disorder

Factual Background

The veteran contends that he has post-traumatic stress 
disorder related to combat and non-combat experiences.  He 
asserted that the combat part of his claim relates to the 
Iran Crisis, and that the non-combat part of his claim 
concerns a secondary condition related to his service-
connected venereal herpes.  As for the Iran Crisis, he 
alleged that while serving aboard the USS Anchorage in the 
Indian Ocean and Red Sea area, he saw dead and decomposing 
bodies that he were pulled from the waters.  He testified in 
May 1999 that he saw bodies as a landing signalman and 
boatswain's mate.  He also testified that contracting herpes 
during service was traumatic as well as having to cope with 
it.  Subsequently, in support of his claim he submitted a 
statement describing a stressful experience during the Iran 
Crisis in 1980 when he was aboard ship in the Indian Ocean 
and he was placed on constant alert with gas masks and 
chemical gear and that he had to remain at general quarters 
for 90 days in a cramped magazine compartment near a gun 
mount.  He also stated that he witnessed a dead body in the 
water.  

The service personnel records show that the veteran's 
honorable service was from February 1979 to June 1987, and 
was assigned to the USS Anchorage (LSD-36) beginning in May 
1979.  He was assigned to the USS Ajax in March 1984.  His 
military occupational specialty was boatswain's mate, and he 
also received training as a landing signalman.  His 
decorations consisted of the Navy Expeditionary Medal and the 
Sea Service Ribbon with one Bronze Star.  
 
The service treatment records for the honorable period of 
service are negative for post-traumatic stress disorder.  
Treatment records from the subsequent period of other than 
honorable service indicate treatment for adjustment disorder 
with anxious mood, polysubstance abuse, and personality 
disorder.  

After service, private and VA records continue to show 
diagnosis and treatment for various mental disorders.  A 
private medical report in September 1998 discloses diagnoses 
of genital herpes, manic depressive psychosis, and major 
depression, and that the preoccupation with herpes was 
believed to have resulted in the depression and eventually 
psychosis.  In May 1999, a VA therapist indicated that the 
veteran has been attending the PTSD Program on a weekly basis 
since the previous month.  In an October 1999 letter, a VA 
physician indicated that the veteran had been under his care 
since August 1999 for symptoms consistent with post-traumatic 
stress disorder.  The physician cited to multiple traumas 
while aboard the USS Anchorage, to include remaining at 
general quarters continuously for 94 days and retrieving 
floating casualties.  A later letter dated in November 2003 
from this same physician essentially reiterates his 
conclusions.  VA treatment records dated in 1999 and 2000 
show a diagnosis of post-traumatic stress disorder.  

At the time of a VA psychiatric examination in April 2001, 
the diagnosis was post-traumatic stress disorder more likely 
than not related to trauma suffered during military service 
(Iran tour of duty).  The examiner cited to the veteran's 
report of events that occurred in service, namely, his 
responsibility to load bombs into guns while in very small 
quarters with constant fear for his life, the requirement to 
wear protective clothing as there was a fear of chemical 
warfare, and encountering dead bodies on several occasions 
while assigned to a patrol boat.  

In an August 2001 addendum report, the examiner expressed the 
opinion that after re-evaluating the veteran, that his 
current post-traumatic stress disorder was not related to his 
venereal herpes.  The examiner also confirmed the diagnosis 
of post-traumatic stress disorder based on history obtained 
from the veteran and the mental status examination, but noted 
that the stressors had not been verified.  

In July 2005, the RO provided the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), now known as the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
with information in an attempt to corroborate the veteran's 
alleged stressors.  In response in May 2006, after reviewing 
the command history and deck logs for the USS Anchorage, the 
veteran's claimed stressors were not verified.  There was no 
mention of pulling bodies from the water.  It was also noted 
that the veteran's military personnel file should be 
consulted for verification of any medical treatment that the 
veteran may have received for shock and disorientation as a 
result of being in close quarters of the magazine.  

Analysis

The legal requirements of a current diagnosis of post-
traumatic stress disorder and of a medical link between 
current diagnosis of post-traumatic stress disorder and the 
alleged in-service stressors have been met as evidenced by 
the reports of a VA treating physician and a VA fee-basis 
examiner.  

The remaining question is whether there is credible 
supporting evidence that the alleged in-service stressors 
actually occurred to support the diagnosis of post-traumatic 
stress disorder.  38 C.F.R. § 3.304(f).  

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).



If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

The phrase "engaged in combat with the enemy" means that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The fact that the veteran served in a 
"combat zone" does not necessarily mean that he engaged in 
combat against the enemy.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized citations or other official records.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
item.  Any assertions of combat service are not ignored, but 
are evaluated along with other evidence.  A mere assertion of 
combat service, alone, is insufficient to establish this 
fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 
(1993) (mere presence in a combat zone is not sufficient to 
establish combat service).  

In statements and testimony, the veteran asserted that his 
post-traumatic stress disorder had its origins in combat 
service.  His descriptions of stressor events, however, are 
not indicative of actual combat with the enemy, and the 
veteran does not claim that he personally participated in a 
fight or encounter with a hostile unit.  Rather, the veteran 
appears to claim that his proximity to Iran during the Iran 
Crisis and his shipboard readiness stance are akin to combat 
service.  As for his allegations of the recovery of 
casualties from the water, the veteran has not contended that 
any such casualties were the result of involvement in combat 
operations.  As noted above, the mere assertion of combat 
service, alone, is insufficient to establish the fact and the 
mere presence in a combat zone is not sufficient to establish 
combat service.  

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy.  And to the extent that the 
diagnosis of post-traumatic stress disorder was predicated on 
involvement in a combat situation, where the ship was on 
alert to enemy attack, the Board finds that the preponderance 
of the evidence is against the claim of an in-service 
stressor related to combat based on the veteran's lay 
statements and testimony alone, and the diagnosis of post-
traumatic stress disorder is not in accordance with 38 C.F.R. 
§ 3.304(f).

As the Board finds that the veteran did not engage in combat, 
credible supporting evidence other than the veteran's own 
statements and testimony is required to establish the 
occurrence of any alleged in-service, noncombat-related 
stressor to support the diagnosis.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As for noncombat-related stressors, the veteran's identified 
stressors from his time aboard the USS Anchorage were sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) for corroboration, but there was no resulting 
documentation to verify the occurrence of the stressors.  And 
service medical records from the honorable period of service 
do not suggest that the veteran was treated for any 
psychological difficulties that such claimed stressors may 
have wrought.  

As there is no credible supporting evidence other than the 
veteran's own statements and testimony that the alleged in-
service, noncombat-related stressors occurred, and to the 
extent that the diagnosis of post-traumatic stress disorder 
was predicated on the alleged in-service, noncombat-related 
stressors, the Board rejects the diagnosis of post-traumatic 
stress disorder based on the alleged in-service noncombat-
related stressors as not in accordance with 38 C.F.R. § 
3.304(f).

Since the current diagnosis of post-traumatic stress disorder 
is not predicated on credible supporting evidence that the 
alleged in-service, noncombat-related stressors occurred, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Further, there is no medical evidence that the post-traumatic 
stress disorder is causally related to any service-connected 
disability to include the service-connected venereal herpes, 
as claimed by the veteran.  38 C.F.R. § 3.310.  Rather, the 
medical evidence of record opposes the claim as the VA 
examiner expressed the opinion in August 2001 that the post-
traumatic stress disorder was not related to the veteran's 
service-connected venereal herpes.  There is no other medical 
opinion of record that is probative of this issue of a 
connection between post-traumatic stress disorder and herpes.  
As the VA examiner discounted a medical nexus between the 
veteran's currently shown post-traumatic stress disorder and 
his service-connected herpes, and there is no other medical 
opinion to the contrary, the Board concludes that there is no 
basis of entitlement to secondary service connection.  38 
C.F.R. § 3.310.

As for the veteran's statements and testimony, relating post-
traumatic stress disorder to service or to service-connected 
disability, although the veteran is competent to describe 
symptoms relative to a mental disorder, where as here, the 
questions involve a medical diagnosis and medical causation, 
competent medical evidence is required to substantiate the 
claim because the veteran as a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, post-traumatic stress disorder is not a 
condition under case law where lay observation has been found 
to be competent.  Therefore, the veteran's statements as a 
lay person are not competent evidence on the questions of a 
medical diagnosis or on medical causation.



As the Board may consider only independent medical evidence 
to support its findings as to questions involving a medical 
diagnosis or medical causation, which are not capable of lay 
observation, and as there is no favorable competent medical 
evidence to support the claim of service connection for post-
traumatic stress disorder, as articulated above, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

II. Effective Date

A review of the file shows that in a rating decision in May 
1989, the RO granted service connection for residuals of a 
fracture of the left distal radius.  A noncompensable rating 
was assigned, effective in October 1988.  In letters dated in 
May 1989 and June 1989, the veteran was notified of that 
decision and his appellate rights, but he did not appeal the 
decision.  As the veteran did not appeal the rating decision 
of May 1989, it is final.  38 U.S.C.A. § 7105.  Thus, the 
effective date for any subsequent increased rating must be 
determined in relation to a new claim.  That new claim was 
filed on March 9, 1992.

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative, which could constitute a claim or 
indicate an intent to apply for an increased rating, in the 
period between the RO rating decision of May 1989 and the 
receipt of his claim for increase on March 9, 1992.  38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

Absent a specific allegation of clear and unmistakable error, 
the RO decision of May 1989, as noted, is considered to be 
final and is not subject to further review at this time based 
on the evidence then of record.  

Generally, the effective date of an award of increased 
compensation for a service-connected disability shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

There is an exception in that the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, provided that the 
application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In the May 1994 rating decision, the RO granted a 10 percent 
schedular rating for residuals of a fracture of the left 
distal radius.  The effective date for the increased rating 
was April 14, 1994.  However, in an October 1994 rating 
decision, the RO found clear and unmistakable error in the 
July 1994 rating decision, and established March 9, 1992, 
that is, the date of VA receipt of the claim for an increased 
rating, as the effective date of the 10 percent rating for 
the residuals of a fracture of the left distal radius.  The 
medical evidence on file dated in the year preceding the 
March 9, 1992 claim are VA medical records.  These records do 
not show that the veteran was seen or evaluated for 
complaints referable to the left distal radius.  In short, 
the records do not reflect an increase in the severity of the 
veteran's left distal radius disability.  In any case, the 
veteran does not allege that the disability increased on a 
specific date within the year preceding the claim.  Rather, 
he argues that the effective date should be retroactive to 
the date of filing of his original claim in October 1988, 
because he has been in a continual state of disagreement with 
the assigned evaluation.  This is not substantiated by the 
record, as previously noted, given that there was no 
expression of disagreement with the initial noncompensable 
rating assigned in the May 1989 rating decision.  

In view of the foregoing, it is not factually ascertainable 
that the residuals of a fracture of the left distal radius 
increased in severity on some date within the year preceding 
March 9, 1992.  Therefore, the effective date for the 
increased rating, from noncompensable to 10 percent, for the 
residuals of a fracture of the left distal radius may be no 
earlier than the date of receipt of the claim, that is, March 
9, 1992.  The RO assigned the earliest effective date legally 
permitted in this case, for an award of a higher rating, and 
no earlier effective date is permitted by law (absent a 
finding of clear and unmistakable error in a prior decision, 
and such is not the subject of the present appeal).  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an effective date prior to 
March 9, 1992, for the grant of a 10 percent rating for 
residuals of a fracture of the left distal radius.  38 
U.S.C.A. § 5107(b).  

III. Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A. Residuals of a Fracture of the Left Distal Radius

The left distal radius fracture residuals have been rated 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
limitation of motion, effective since March 1992.  The 
current 10 percent rating is the maximum schedular rating 
under Diagnostic Code 5215.  

The criteria for the next higher rating, 20 percent, for 
ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic 
Code 5214, requires favorable ankylosis of the wrist in 20 
degrees to 30 degrees dorsiflexion.  

The veteran underwent VA examinations in May 2000 and August 
2006.  In May 2000, the left wrist was mildly edematous.  
Range of motion of the left wrist was as follows:  
dorsiflexion to 55 degrees with moderate pain, flinching, and 
grimacing; palmar flexion to 55 degrees with pain starting at 
40 degrees and throughout as well as flinching and grimacing; 
radial deviation to 20 degrees with flinching, grimacing, and 
pain; and ulnar deviation to 30 degrees with pain, flinching, 
and grimacing.  

There was also fatigue, weakness, and lack of endurance of 
the left wrist, with pain having the major functional impact.  
X-rays of the left forearm showed no abnormality.  The 
diagnosis was status post left distal radius fracture with 
residuals of limited range of motion of the wrist and pain as 
well as weakness in the left hand.  

At the time of the August 2006 VA examination, the left wrist 
looked entirely normal but demonstrated impaired motion due 
to pain with dorsiflexion to 45 degrees, palmar flexion to 50 
degrees, ulnar deviation to 25 degrees, and radial deviation 
to 10 degrees.  The left hand grip was weakened, estimated at 
75 percent of normal.  X-rays of the left wrist demonstrated 
narrowing of the radial carpal joint with sclerosis along the 
articular surface and sclerosis of the radial styloid, which 
were consistent with post-traumatic osteoarthritis of the 
left wrist.  The diagnosis was post-traumatic osteoarthritis 
of the left wrist.  

Private and VA outpatient records show findings that are 
similar to those on VA examination.  In March 1994 and April 
1994, the veteran was seen at the VA with complaints of left 
wrist pain and stiffness, especially when the weather changed 
and secondary to heavy lifting.  There was limited range of 
motion (measurements in degrees was not furnished) and 
decreased grip strength.  The diagnosis was suspected post-
traumatic degenerative joint disease of the left wrist.  In 
January 1995 at the VA, it was noted that Motrin gave 
inadequate relief to left wrist pain.  In August 1995, he was 
seen at the VA for left wrist pain complaints.  Private 
records in June 1996 show that the veteran reported that 
wearing a splint on his wrist gave some benefit.  Private X-
rays of the wrist at that time showed some deformity of the 
distal radius, with narrowing of the radiocarpal 
articulation.  In July 2000 at the VA, the veteran requested 
a left wrist splint so that he could work out better.  

Later that month, the veteran complained of left wrist pain; 
on examination there was no redness, effusion or tenderness 
and range of motion was full.  VA X-rays in September 2000 
indicated evidence of mild post-traumatic changes.  An 
evaluation at that time appears to indicate that left wrist 
extension was to 90 degrees.  In November 2000 at the VA, the 
left wrist had active and passive range of motion of about 60 
degrees.  

Based on the clinical findings to include the absence of 
ankylosis of the left wrist, the criteria for the next higher 
rating have not been met.  The Board has considered the 
findings of pain with limitation of motion on examination.  
However, in furnishing range of motion findings, where 
applicable, the VA examiners in fact specifically furnished 
measurements of range of motion that gave attention to pain.  
In any case, there is no credible objective evidence to show 
that pain on use or during flare-ups results in ankylosis, or 
additional functional limitation to the extent that under the 
limitation-of-motion code the left wrist disability would be 
more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are no other rating criteria by which the veteran would 
be more appropriately evaluated in terms of his left distal 
radius fracture residuals.  As criteria for a higher rating 
have not been demonstrated, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  
38 U.S.C.A. § 5107(b).

B. Venereal Herpes

Venereal herpes has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7806, ever since 
service connection was established effective in October 1996.  
He contends that his symptoms warrant a rating higher than 10 
percent.  He testified in May 1999 that he had outbreaks 
about every two weeks when painful blisters, appearing on the 
buttocks and in the genital area.  He also mentioned scarring 
from the healed lesions.  

During the pendency of the appeal, the rating criteria for 
evaluating skin disabilities were revised, effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 
31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), (codified at 38 C.F.R. § 4.118).  Where 
the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new regulation, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  

Under the old criteria, herpes is rated analogous to eczema, 
where the criteria for a higher rating, or 30 percent, is 
satisfied where the exudation or itching is constant, and 
there are extensive lesions or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  

Under the revised criteria, a higher rating, or 30 percent, 
is satisfied for a skin condition that is 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  The code provides that, alternatively, the 
skin condition can be rated as scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant disability.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  Of the 
diagnostic codes relating to scars, only Diagnostic Code 7801 
provides for an evaluation higher than 10 percent.  Under 
Code 7801, for scars other than head, face, or neck that are 
deep or that cause limited motion, a 30 percent rating is 
warranted where the scars involve an area or areas exceeding 
72 square inches (465 sq. cm.).  

The pertinent evidence in the file consists of private 
medical records and VA records to include examinations 
conducted in March 1997, April 2001, and June 2006.  

After careful consideration of all the evidence and the old 
and revised criteria for rating skin disabilities, the Board 
finds that the veteran's service-connected venereal herpes is 
properly rated as being no more than 10 percent disabling.  

There is no objective medical evidence that his skin disorder 
was symptomatic of constant itching or exudation, for a 30 
percent rating under the old Diagnostic Code 7806.  
Outpatient records show that the veteran was seen 
periodically for a breakout of skin lesions accompanied by 
pain.  At the time of a VA examination in March 1997, there 
was some scarring consistent with herpetic lesions, but the 
condition was then in remission.  The VA examiner in April 
2001 likewise noted that the skin condition was intermittent.  
It was noted that the symptoms of the condition were itching 
and pain, and that the veteran rated the response to 
medication as good when he had an exacerbation.  At that 
time, there was a papular eruption with slight tenderness to 
touch on the scrotal area, but no discharge and no blister 
formation.  The VA examiner in June 2006 also found no 
evidence of any erosions or blisters, but there were three 
hyperpigmented macules on the right buttock.  The veteran 
reported approximately eight to nine outbreaks per year.  In 
view of the foregoing, there is no evidence to indicate a 
constant symptomatic condition, extensive lesions (the 
lesions were concentrated in the genital area), or marked 
disfigurement.  

Furthermore, there is no objective medical evidence that his 
skin disorder involves 20 to 40 percent of either his entire 
body or exposed areas, or that it required systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, for a 30 percent rating 
under the revised Diagnostic Code 7806.  In an addendum VA 
examination report in March 2008, the examiner stated that 
the skin condition is not in an exposed part of the body, and 
that the percentage of the entire body affected by the skin 
condition was "miniscule" (or 0.0567 percent).  

The examiner also remarked that the veteran's herpes did not 
require immunosuppressive drugs, as he took antiviral 
medicine, which was systemic medication but not 
immunosuppressive medicine.  He further commented that the 
herpes was of absolutely no functional significance, and that 
the veteran had a few hyperpigmented near circular spots on 
the right buttock that were lasting.  

In view of this evidence, the criteria for a higher rating 
under the revised skin criteria are not met.  

In sum, as there is no basis for an initial rating higher 
than 10 percent for the veteran's service-connected venereal 
herpes under any code of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), the preponderance of the 
evidence is against the claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for post-traumatic stress disorder to 
include as secondary to service-connected venereal herpes is 
denied.  

An effective date prior to March 9, 1992, for the grant of a 
10 percent rating for residuals of a fracture of the left 
distal radius is denied.  

A rating higher than 10 percent for residuals of a fracture 
of the left distal radius is denied.  

A rating higher than 10 percent for venereal herpes is 
denied.  


REMAND

Regarding the claim of service connection for a psychiatric 
disorder, including bipolar disorder, but not post-traumatic 
stress disorder, the Board remanded the case to the RO in 
August 2004 in order to afford the veteran a VA examination 
to determine the etiology of all psychiatric disorders other 
than post-traumatic stress disorder.  38 C.F.R. § 3.159.  

Subsequently, the veteran was notified by letter dated in 
July 2006 of two different VA examinations scheduled for 
August 1, 2006.  Documentation in the file indicates that the 
veteran failed to appear for the mental disorder examination 
on that date, but there is a report on file showing that he 
was present that same day for the other scheduled 
examination.  In a written statement dated in May 2008, the 
veteran indicated that he was present on August 1, 2006, for 
the VA psychiatric examination, but that there was no 
examiner available.  As the record is unclear on the 
circumstances as to why the mental disorder examination was 
not conducted, the veteran should be given the benefit of the 
doubt and rescheduled for an examination.  

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA psychiatric 
examination to determine whether any 
current psychiatric disorder other than 
post-traumatic stress disorder is at 
least as likely as not related to the 
veteran's period of honorable service 
from February 1979 to June 1987.  The 
claims folder must be made available to 
the examiner for review. 

2. Upon completion of the foregoing, 
the claim should be adjudicated.  If 
the decision remains adverse to the 
veteran, then provide him with a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


